DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/22/2022 has been entered.

Response to Amendment
3.	The amendment(s), filed on 04/22/2022, have been entered and made of record. Claims 1-11 are pending. 


Allowable Subject Matter
4.	Claims 1-11 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
6. 	Regarding claim 1, the prior art does not teach or fairly suggest “…a superimposed display mode that performs superimposition and display of an image from an optical viewfinder display and an image from an electronic viewfinder display, the electronic viewfinder display being in an optical path of the optical viewfinder display, wherein when the shake correction mode and the superimposed display mode are set, the image from the electronic viewfinder display is one of a whole captured image for which the shake correction processing is not performed, or a whole image equivalent to the state without shake correction processing…” and used in combination with all of the other limitations of claim 1.

7. 	Claims 2-8 and 11 depend on allowable claim 1. Therefore, the dependent claims are also held allowable.

8. 	Regarding claim 9, the prior art does not teach or fairly suggest “…a superimposed display mode that performs superimposition and display of an optical viewfinder display and an electronic viewfinder display, wherein when the shake correction mode and the superimposed display mode are set, a captured image for which the shake correction processing is not performed, or an image equivalent to the state without shake correction processing, is used as the electronic viewfinder display wherein the image capturing device further comprises: a movable mirror including a half mirror; and the circuitry is further configured to 4Application No. 16/906,833 Reply to Office Action of March 21, 2022 set (1) a superimpose display mode that superimposes and displays an optical image of a finder optical system and an electronic image captured by an image sensor, and (2) a consecutive photographing mode, control the movable mirror to rotate between (1) a mirror-down position, in which the mirror is inserted in a photographing optical path, reflects light to a finder optical system, and transmits the light to an image sensor, and (2) a mirror-up position in which the mirror is retracted from the photographing optical path and the light passes through to the image sensor, and prohibit the movable mirror from rotating to the mirror-up position and maintain the mirror-down position, when the superimpose display mode are set…” and used in combination with all of the other limitations of claim 9.

6. 	Regarding claim 10, the prior art does not teach or fairly suggest “…a superimposed display mode that performs superimposition and display of an image from an optical viewfinder display and an image from an electronic viewfinder display, the electronic viewfinder display being in an optical path of the optical viewfinder display, wherein when the shake correction mode and the superimposed display mode are set, the image from the electronic viewfinder display is one of a whole captured image which the shake correction processing is not performed, or a whole image equivalent to the state without shake correction processing…” and used in combination with all of the other limitations of claim 10.
9. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580. The examiner can normally be reached Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        06/02/2022